[Cite as State ex rel. Haines v. Sutula, 2011-Ohio-1968.]


          Court of Appeals of Ohio
                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA


                                 JOURNAL ENTRY AND OPINION
                                          No. 96429



                                STATE OF OHIO, EX REL.,
                                   ANDREW HAINES


                                                    RELATOR

                                                       vs.
                                           JUDGE JOHN D. SUTULA


                                   RESPONDENT




                                            JUDGMENT:
                                            WRIT DENIED


                                             Writ of Mandamus
                                             Motion No. 442829
                                             Order No. 442882
       RELEASE DATE: April 15, 2011

FOR RELATOR

Andrew Haines
Inmate No. 583246
Oakwood Correctional Facility
3200 North West Road
Lima, Ohio 45801

ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor

BY: James E. Moss
Assistant Prosecuting Attorney
The Justice Center, 8 Floor
                    ht




1200 Ontario Street
Cleveland, Ohio 44113




LARRY A. JONES, J.:

       {¶ 1} Andrew Haines has filed a complaint for a writ of mandamus.

Haines seeks an order from this court, which requires Judge John Sutula to

render rulings with regard to motions for jail-time credit as filed in the

criminal cases of State v. Haines, Cuyahoga County Court of Common Pleas

Case Nos. CR-484358, CR-482605, CR-480823, CR-520884, and CR-525108.
Haines also seeks an order, which requires Judge Sutula to issue findings of

fact and conclusions of law upon disposition of the motions for jail-time credit.

 Judge Sutula has filed a motion for summary judgment, which we grant for

the following reasons.

      {¶ 2} Attached to the Judge Sutula’s motion for summary judgment are

copies of    journal entries, as journalized on March 11, 2011, which

demonstrates that Haines has been granted jail-time credit in the amount of

555 days.    Haines’ request for mandamus is thus moot.            State ex rel.

Jerninghan v. Cuyahoga Cty. Court of Common Pleas, 74 Ohio St. 3d 278,

1996-Ohio-117, 658 N.E.2d 723; State ex rel. Gantt v. Coleman (1983), 6 Ohio

St.3d 5, 450 N.E.2d 1163.

      {¶ 3} In addition, Judge Sutula possesses no duty to issue findings of

fact and conclusions of law upon issuing a ruling with regard to the motions

for jail-time credit. State ex rel. Hudson v. Sutula (Jan. 14, 2011), Cuyahoga

App. No. 96247; State ex rel. Jefferson v. Russo, Cuyahoga App. No. 90682,

2008-Ohio-135.

      {¶ 4} Accordingly, we grant Judge Sutula’s motion for summary

judgment.    Costs to Sutula.    It is further ordered that the Clerk of the

Eighth District Court of Appeals serve notice of this judgment upon all

parties as required by Civ.R. 58(B).

      Writ denied.
LARRY A. JONES, JUDGE

MARY J. BOYLE, P.J., and
KENNETH A. ROCCO, J., CONCUR